Exhibit 10.15

FIRST AMENDMENT TO THE

SILGAN CONTAINERS PENSION PLAN FOR SALARIED EMPLOYEES

THIS FIRST AMENDMENT is made on September 8, 2010, by SILGAN CONTAINERS
MANUFACTURING CORPORATION, a corporation duly organized and existing under the
laws of the State of Delaware (the “Primary Sponsor”).

INTRODUCTION

The Primary Sponsor maintains the Silgan Containers Pension Plan for Salaried
Employees (the “Plan”), which was last amended and restated under an indenture
dated December 31, 2009. As part of that restatement, the Primary Sponsor
revised the actuarial factors used under the Plan effective January 1, 2010. The
Primary Sponsor now desires to amend the Plan to clarify the application of
those factors as it relates to participants who continue in employment beyond
normal retirement age. The Primary Sponsor also desires to amend the Plan during
the remedial amendment period for the Pension Protection Act of 2006 to specify
that nontaxable distributions from the Plan can be directly rolled over tax-free
to either another tax-qualified plan or a tax-deferred annuity contract under
Section 403(b) of the Internal Revenue Code of 1986, as amended, provided
certain accounting requirements are met. The Primary Sponsor also desires to
amend the Plan to specify that participants will receive notices of the relative
values of the optional forms of benefit, consistent with the Primary Sponsor’s
administrative procedures.

THEREFORE, the Primary Sponsor does hereby amend the Plan, generally effective
January 1, 2010, except as otherwise provided herein, as follows:

1. Effective January 1, 2009, by deleting the existing Section 1.26(a)(ii) and
substituting therefor the following:

“(ii) a qualified trust as described in Code Section 401(a) or an annuity
contract described in Code Section 403(b), but only to the extent that:

(A) the distribution is made in a direct trustee-to-trustee transfer; and

(B) the transferee trust or contract provides for separate accounting for
amounts so transferred (and earnings thereon), including separately accounting
for the portion of the distribution which is includable in income and the
portion which is not includable in income; and”

2. By deleting the existing Section 4.3(a) and substituting therefor the
following:

“(a) If a Participant experiences a Termination of Employment (or commences
receiving benefits pursuant to Section 7.11, if applicable) after his Normal
Retirement Date, the Participant’s monthly retirement benefit as of any date
within a Plan Year (or portion thereof) after his Normal Retirement Age shall be
his Accrued Benefit as of the

 



--------------------------------------------------------------------------------

end of the prior Plan Year (or, if later, the date the Participant attained
Normal Retirement Age) increased by the greater of: (i) any additional accrual
attributable to service during the Plan Year (or portion thereof) for which the
Accrued Benefit is being determined; or (ii) the Actuarial Equivalent adjustment
for such Plan Year (or portion thereof) to reflect delayed payment of the
Participant’s Accrued Benefit. Notwithstanding Section 1.2(a), solely for
purposes of this Section 4.3, Actuarial Equivalence shall at all times be
determined using the factors under Section 1.2(a)(i) or 1.2(a)(ii), whichever
produces the greater Accrued Benefit.”

3. By deleting the “and” at the end of Section 7.2(c), by replacing the period
at the end of Section 7.2(d) with “; and” and by adding the following new
Section 7.2(e) to read as follows:

“(e) an explanation of the relative values of the optional forms of benefit
available to the Participant under the Plan.”

Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this First Amendment.

IN WITNESS WHEREOF, the Primary Sponsor has caused this First Amendment to be
executed on the day and year first above written.

 

SILGAN CONTAINERS MANUFACTURING CORPORATION By:   /s/ Anthony E. Cost Title:  
Vice President – Human Resources

 

 

2